Opinion issued November 1, 2007 
 








 
 
In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00912-CR
____________

IN RE HUGO HERNANDEZ, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Hugo Hernandez, filed in this Court a pro se petition for writ of
mandamus complaining that respondent
 has not ruled on a pre-trial petition for writ
of habeas corpus requesting release on a personal bond or that his bond be lowered.
Relator alleges that he filed the writ of habeas corpus in the 122nd District Court.  We
deny the petition.  
               First, relator’s petition does not meet the requirements of the Texas Rules
of Appellate Procedure.  For example, it does not include an appendix, and it does not
certify that a copy was served on respondent trial court judge.  Relator’s petition
includes a certificate of service that  states that he served the Fourteenth Court of
Appeals.  See Tex. R. App. P. 9.5, 52.3(j).
               Moreover, relator has not provided us with a record that shows that he made
any request of respondent to perform a nondiscretionary act that respondent refused. 
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.
proceeding).
 The petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).